Judgment and order unanimously reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: Upon the record before us, the finding implicit in the verdict of the jury that any negligence of the Garden Party House, Inc., was a proximate cause of the accident was against the weight of evidence. (Appeal from judgment of Monroe Trial Term for plaintiff and against defendant Garden Party House, in an action for damages for personal injuries alleged to have been sustained by reason of unsafe place to work. The order denied a motion for a new trial.) Present — Williams, P. J. Bastow, Goldman, McClusky and Henry, JJ.